
      
        DEPARTMENT OF TRANSPORTATION 
        National Highway Traffic Safety Administration 
        49 CFR Parts 571, 580, 581, 582, 583, 584, 585, 586, 587, and 588 
        [Docket No. NHTSA-02-13206] 
        Federal Motor Vehicle Safety Standards (FMVSS); Small Business Impacts of Motor Vehicle Safety 
        
          AGENCY:
          National Highway Traffic Safety Administration (NHTSA), DOT. 
        
        
          ACTION:
          Notice of regulatory review; request for comments. 
        
        
          SUMMARY:
          The National Highway Traffic Safety Administration (NHTSA) seeks comments on the economic impact of its regulations on small entities. As required by Section 610 of the Regulatory Flexibility Act, we are attempting to identify rules that may have a significant economic impact on a substantial number of small entities. We also request comments on ways to make these regulations easier to read and understand. The focus of this notice is rules that specifically relate to passenger cars, multipurpose passenger vehicles, trucks, buses, trailers, incomplete vehicles, motorcycles, and motor vehicle equipment. 
        
        
          DATES:
          Comments must be received on or before September 20, 2002. 
        
        
          ADDRESSES:
          You should mention the docket number of this document in your comments and submit your comments in writing to: Docket Management System, U.S. Department of Transportation, Room PL-401, 400 Seventh Street, SW., Washington, DC, 20590. You may call Docket Management at: (202) 366-9324. You may visit the Docket from 10 am to 5 pm Monday through Friday. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Nita Kavalauskas, Office of Regulatory Analysis, Office of Planning, Evaluation and Budget, National Highway Traffic Safety Administration, U.S. Department of Transportation, 400 Seventh Street, SW., Facsimile (fax): (202) 366-2559. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        I. Section 610 of the Regulatory Flexibility Act 
        A. Background and Purpose 
        Section 610 of the Regulatory Flexibility Act of 1980 (Pub. L. 96-354), as amended by the Small Business Regulatory Enforcement Fairness Act of 1996 (Pub. L. 104-121), requires agencies to conduct periodic reviews of final rules that have a significant economic impact on a substantial number of small business entities. The purpose of the reviews is to determine whether such rules should be continued without change, or should be amended or rescinded, consistent with the objectives of applicable statutes, to minimize any significant economic impact of the rules on a substantial number of such small entities. 
        B. Review Schedule 
        The Department of Transportation (DOT) published its Semiannual Regulatory Agenda on November 22, 1999, listing in Appendix D (64 FR 64684) those regulations that each operating administration will review under section 610 during the next 12 months. Appendix D also contains DOT's 10-year review plan for all of its existing regulations. 
        The National Highway Traffic Safety Administration (NHTSA, “we”) has divided its rules into 10 groups by subject area. Each group will be reviewed once every 10 years, undergoing a two-stage process—an Analysis Year and a Review Year. For purposes of these reviews, a year will coincide with the fall-to-fall publication schedule of the Semiannual Regulatory Agenda. Thus, Year 1 (1998) began in the fall of 1998 and ended in the fall of 1999; Year 2 (1999) began in the fall of 1999 and ended in the fall of 2000; and so on. 
        During the Analysis Year, we will request public comment on and analyze each of the rules in a given year's group to determine whether any rule has a significant impact on a substantial number of small entities and, thus, requires review in accordance with section 610 of the Regulatory Flexibility Act. In each fall's Regulatory Agenda, we will publish the results of the analyses we completed during the previous year. For rules that have subparts, or other discrete sections of rules that do have a significant impact on a substantial number of small entities, we will announce that we will be conducting a formal section 610 review during the following 12 months. 

        The section 610 review will determine whether a specific rule should be revised or revoked to lessen its impact on small entities. We will consider: (1) The continued need for the rule; (2) the nature of complaints or comments received from the public; (3) the complexity of the rule; (4) the extent to which the rule overlaps, duplicates, or conflicts with other federal rules or with state or local government rules; and (5) the length of time since the rule has been evaluated or the degree to which technology, economic conditions, or other factors have changed in the area affected by the rule. At the end of the Review Year, we will publish the results of our review. 
        The schedule has been revised from its listing in the Semiannual Regulatory Agenda on November 22, 1999. A major revision to Parts 591 through 594 has been proposed. Thus, we deemed it appropriate to delay our small business impact review of these parts from year 3 to year 8, and move the other regulations forward one year. 
        The following table shows the 10-year analysis and review schedule: 
        
          NHTSA Section 610 Review Plan1
          
          
            Year 
            Regulations to be reviewed 
            Analysis year 
            Review year
          
          
            1 
            49 CFR parts 501 through 526 and 571.213 
            1998 
            1999 
          
          
            2 
            49 CFR 571.131, 571.217, 571.220, 571.221, and 571.222 
            1999 
            2000 
          
          
            3 
            49 CFR 571.101 through 571.110 and 571.135 
            2000 
            2001 
          
          
            4 
            49 CFR parts 529 through 579, except part 571 
            2001 
            2002 
          
          
            5 
            49 CFR 571.111 through 571.129 and parts 580 through 590 
            2002 
            2003 
          
          
            6 
            49 CFR 571.201 through 571.212 
            2003 
            2004 
          
          
            7 
            49 CFR 571.214 through 571.219, except 571.217 
            2004 
            2005 
          
          
            8 
            49 CFR parts 591 through 594 
            2005 
            2006 
          
          
            9 
            49 CFR 571.223 through 571.304, part 500 and new parts and subparts under 49 CFR 
            2006 
            2007 
          
          
            10 
            23 CFR parts 1200 and 1300 and new parts and subparts under 23 CFR 
            2007 
            2008 
          
          
            1 Revised schedule. 
        
        C. Regulations Under Analysis 
        During Year 5 (2002), the Analysis Year, we will conduct a preliminary assessment of the following sections of 49 CFR parts 571 and 580 through 588: 
        
            
          
            Section 
            Title 
          
          
            571.111 
            Rearview mirrors. 
          
          
            571.112 
            [Reserved]. 
          
          
            571.113 
            Hood latch system. 
          
          
            571.114 
            Theft protection. 
          
          
            571.115 
            [Reserved]. 
          
          
            571.116 
            Motor vehicle brake fluids. 
          
          
            571.117 
            Retreaded pneumatic tires. 
          
          
            571.118 
            Power-operated window, partition, and roof panel systems. 
          
          
            571.119 
            New pneumatic tires for vehicles other than passenger cars. 
          
          
            571.120 
            Tire selection and rims for motor vehicles other than passenger cars. 
          
          
            571.121 
            Air brake systems. 
          
          
            571.122 
            Motorcycle brake systems. 
          
          
            571.123 
            Motorcycle controls and displays. 
          
          
            571.124 
            Accelerator control systems. 
          
          
            571.125 
            Warning devices. 
          
          
            571.126 
            [Reserved]. 
          
          
            571.127 
            [Reserved]. 
          
          
            571.128 
            [Reserved]. 
          
          
            571.129 
            New non-pneumatic tires for passenger cars. 
          
          
            580 
            Odometer disclosure requirements. 
          
          
            581 
            Bumper standard. 
          
          
            582 
            Insurance cost information regulation. 
          
          
            583 
            Automobile parts content labeling. 
          
          
            585 
            Advanced air bag phase-in reporting requirements. 
          
          
            586 
            Side impact phase-in reporting requirements. 
          
          
            587 
            Deformable barriers. 
          
          
            588 
            Child restraint systems recordkeeping requirements. 
          
        
        We are seeking comments on whether any requirements in parts 571 and 580 through 588 have a significant economic impact on a substantial number of small entities. “Small entities” include small businesses, not-for-profit organizations that are independently owned and operated and are not dominant in their fields, and governmental jurisdictions with populations under 50,000. Business entities are generally defined as small businesses by Standard Industrial Classification (SIC) code, for the purposes of receiving Small Business Administration (SBA) assistance. Size standards established by SBA in 13 CFR 121.201 are expressed either in number of employees or annual receipts in millions of dollars, unless otherwise specified. The number of employees or annual receipts indicates the maximum allowed for a concern and its affiliates to be considered small. If your business or organization is a small entity and if any of the requirements in parts 571 and 580 through 588 have a significant economic impact on your business or organization, please submit a comment to explain how and to what degree these rules affect you, the extent of the economic impact on your business or organization, and why you believe the economic impact is significant. 
        If the agency determines that there is a significant economic impact on a substantial number of small entities, it will ask for comment in a subsequent notice during the Review Year on how these impacts could be reduced without reducing safety. 
        II. Plain Language 
        A. Background and Purpose 
        Executive Order 12866 and the President's memorandum of June 1, 1998, require each agency to write all rules in plain language. Application of the principles of plain language includes consideration of the following questions: 
        • Have we organized the material to suit the public's needs? 
        • Are the requirements in the rule clearly stated? 
        • Does the rule contain technical language or jargon that is not clear? 
        • Would a different format (grouping and order of sections, use of headings, paragraphing) make the rule easier to understand? 
        • Would more (but shorter) sections be better? 
        • Could we improve clarity by adding tables, lists, or diagrams? 
        • What else could we do to make the rule easier to understand? 
        If you have any responses to these questions, please include them in your comments on this document. 
        B. Review Schedule 

        In conjunction with our section 610 reviews, we will be performing plain language reviews over a ten-year period on a schedule consistent with the section 610 review schedule. We will review parts 571 and 580 through 588 to determine if these regulations can be reorganized and/or rewritten to make them easier to read, understand, and use. We encourage interested persons to submit draft regulatory language that clearly and simply communicates regulatory requirements, and other recommendations, such as for putting information in tables that may make the regulations easier to use. 
        
        Comments 
        How Do I Prepare and Submit Comments? 
        Your comments must be written and in English. To ensure that your comments are correctly filed in the Docket, please include the docket number of this document in your comments. 
        Your comments must not be more than 15 pages long. (49 CFR 553.21.) We established this limit to encourage you to write your primary comments in a concise fashion. However, you may attach necessary additional documents to your comments. There is no limit on the length of the attachments. 

        Please submit two copies of your comments, including the attachments, to Docket Management at the address given above under ADDRESSES.
        

        Comments may also be submitted to the docket electronically by logging onto the Docket Management System Web site at http://dms.dot.gov. Click on “Help & Information” or “Help/Info” to obtain instructions for filing your comments electronically. 
        How Can I Be Sure That My Comments Were Received? 
        If you wish Docket Management to notify you upon its receipt of your comments, enclose a self-addressed, stamped postcard in the envelope containing your comments. Upon receiving your comments, Docket Management will return the postcard by mail. 
        How Do I Submit Confidential Business Information? 

        If you wish to submit any information under a claim of confidentiality, you should submit three copies of your complete submission, including the information you claim to be confidential business information, to the Chief Counsel, NHTSA, U.S. Department of Transportation, 400 Seventh Street, SW, Washington, DC 20590. In addition, you should submit two copies, from which you have deleted the claimed confidential business information, to Docket Management at the address given above under ADDRESSES. When you send a comment containing information claimed to be confidential business information, you should include a cover letter setting forth the information specified in our confidential business information regulation. (49 CFR part 512.) 
        Will the Agency Consider Late Comments? 

        We will consider all comments that Docket Management receives before the close of business on the comment closing date indicated above under DATES. To the extent possible, we will also consider comments that Docket Management receives after that date. 
        How Can I Read the Comments Submitted by Other People? 

        You may read the comments received by Docket Management at the address given above under ADDRESSES. The hours of the Docket are indicated above in the same location. 
        You may also see the comments on the Internet. To read the comments on the Internet, take the following steps: 

        (1) Go to the Docket Management System (DMS) Web page of the Department of Transportation (http://dms.dot.gov/). 
        (2) On that page, click on “search.” 
        (3) On the next page (http://dms.dot.gov/search/), type in the four-digit docket number shown at the beginning of this document. Example: If the docket number were “NHTSA-1998-1234,” you would type “1234.” After typing the docket number, click on “search.” 
        (4) On the next page, which contains docket summary information for the docket you selected, click on the desired comments. You may download the comments. However, since the comments are imaged documents, instead of word processing documents, the “pdf” versions of the documents are word searchable. 
        Please note that even after the comment closing date, we will continue to file relevant information in the Docket as it becomes available. Further, some people may submit late comments. Accordingly, we recommend that you periodically check the Docket for new material. 
        
          Rose A. McMurray, 
          Associate Administrator for Planning, Evaluation and Budget. 
        
      
      [FR Doc. 02-22703 Filed 9-5-02; 8:45 am] 
      BILLING CODE 4910-59-P
    
  